Opinion
MOON, C.J.*
Frederick J. Hammond, appellant, seeks reversal of his driving under the influence (DUI) conviction on the grounds that the trial judge refused to admit in evidence (1) that appellant requested a breath test that was not administered, and (2) that appellant was acquitted of refusal to take a blood test. Because evidence of the request and the acquittal were not relevant, we affirm.
On January 30, 1991, shortly after midnight, Trooper Stinson of the Virginia State Police observed the appellant’s car pass through the stationary radar that Stinson was operating. Appellant was traveling at seventy-three miles per hour in a fifty-five miles per hour zone. The car crossed the broken white line. When Stinson attempted to stop the car, appellant was slow to pull over, and activated the turn signal only after he was on the shoulder of the road. The appellant had trouble locating his operator’s license and he “sort of staggered” out of the car. Appellant performed some field sobriety tests. He stated he had two beers and one glass of wine. Stinson placed the appellant under arrest for driving while under the influence.
After the implied consent law was explained to him, the appellant chose to take a breath test. The operator of the testing equipment insisted that the appellant take a blood test. However, the appellant continued to insist on taking a breath test. Neither test was administered and the appellant was thereafter arrested for refusal to submit to a blood test. At the trial for the DUI offense and the blood test refusal in *349the Fairfax General District Court, the appellant was found guilty of DUI but not guilty of the refusal. Appellant appealed the DUI conviction to the Fairfax Circuit Court.
At the circuit court trial for DUI, appellant’s counsel attempted to introduce into evidence that appellant requested to take the breath test. The trial court sustained the Commonwealth’s objection, relying on Code § 18.2-268.10. The Commonwealth argues that Code § 18.2-268.10 prohibited the admission by the appellant of the evidence concerning the request to take a breath test. We agree with the appellant’s contention that that section only prohibits the Commonwealth, not the accused, from commenting on the failure of the accused to take a blood or breath test, except in rebuttal. The pertinent part of Code § 18.2-268.10 provides:
The failure of an accused to permit a blood or breath sample to be taken to determine the alcohol or drug content of his blood is not evidence and shall not be subject to comment by the Commonwealth at the trial of the case, except in rebuttal; nor shall the fact that a blood or breath test had been offered the accused be evidence or the subject of comment by the Commonwealth, except in rebuttal.
We conclude that Code § 18.2-268.10 does not prohibit the accused from offering evidence of the willingness to take a blood or breath test. However, notwithstanding our interpretation of Code § 18.2-268.10, the evidence offered by the accused surrounding the administration of the breath or blood test must be relevant in order to be admissible.
In Farmer v. Commonwealth, 12 Va. App. 337, 404 S.E.2d 371 (1991) (en banc), relied upon by the appellant, we upheld a conviction in which the Commonwealth had been allowed to introduce evidence that a defendant had refused to submit to a field sobriety test. We held that where it was otherwise relevant, admission of evidence of such refusal did not violate the defendant’s Fifth Amendment privilege against self-incrimination.
Appellant argues no distinction can be drawn between field sobriety tests and a breath test. Therefore, according to appellant, if evidence of a refusal to take a field sobriety test is relevant as evidence of guilt, evidence of a request to take a breath test should be equally relevant as evidence of innocence. We disagree.
*350A field sobriety test is not mandatory. It is a test administered by an officer only with the consent of the accused. It provides some immediate indication of whether the accused is guilty or not guilty of the offense. If a defendant refuses to take the test, the refusal may be evidence of guilt. Farmer, 12 Va. App. at 341, 404 S.E.2d at 373. Similarly, we will assume, as appellant argues, that if a defendant readily volunteers to take a field sobriety test, the willingness may be relevant to prove innocence. In either event, the holding of Farmer is that evidence of the accused’s refusal to take the test or his actions in voluntarily performing the now-required field sobriety test may be relevant to prove the accused’s guilt or innocence.
A blood or breath test is not a voluntary test, as is the field sobriety test considered in Farmer. Upon being arrested for DUI, one is required to take the blood or breath test or suffer additional consequences. Code § 18.2-268.2. Thus, the agreement to take the blood and breath test, as opposed to suffering the consequences of taking neither, does not carry with it the same indicia of being forthcoming as does the willingness to take a voluntary field sobriety test. For this reason, we hold that Farmer does not control our decision. Thus, the request to take the breath test under these circumstances shows nothing about appellant’s innocence. Therefore, the evidence is not relevant.
Whether evidence is relevant is usually left to the sound discretion of the trial judge. Blain v. Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842 (1988). Because we here concluded that the evidence of the request for a breath test was not relevant, we hold that the trial court did not err.
Although our reason for holding that the evidence is inadmissible is different from the trial judge’s reason, the judgment must be affirmed. See Thims v. Commonwealth, 218 Va. 85, 93, 235 S.E.2d 443, 447 (1977).
Appellant also argues that his acquittal on the charge of refusal to take the blood test should have been admitted in evidence at the DUI trial. We disagree. “[A] driving under the influence trial and a refusal trial are independent proceedings, and ‘the outcome of one is of no consequence to the other.’ ” City of Virginia Beach v. Reneau, 217 Va. 867, 868, 234 S.E.2d 241, 242 (1977) (per curiam).
*351We hold that the trial court did not err in refusing to admit the evidence of the appellant’s request to take a breath test or in refusing to admit evidence of appellant’s acquittal on the refusal charge. Therefore, the judgment is affirmed.

Affirmed.

Barrow, X, concurred.

 When the case was argued, Judge Koontz presided. Judge Moon was elected Chief Judge effective May 1, 1993.